The opinion of the court was delivered by
Smith, J.
— The indenture in question, was not entered into under the statute of Elizabeth, by which the father is answerable for what is to be performed by the son; nor, of course, under any law of the state of Neto York, where, it would seem, that an ap*271prentice binding himself, with the consent of his father, and the father actually signing and sealing the indenture with the son, the father was bound for the son to the master, in case the son left his service before the end of the term; nor can the decisions, cited from the Connecticut Reports, avail, because the act of assembly of Connecticut, makes the father or guardian, personally liable on the covenants specified in the indenture, when he puts and binds the minor as an apprentice. The provisions of the act of assembly under which this indenture was executed, are different; and, therefore, the decisions on this subject in England, as well as those ip New York and Connecticut, are inapplicable. But it is contended, that even in Pennsylvania, the guardian is liable, as he is not a nominal, but a real party to the indenture. That in some respects he is so here, is certainly true. He may be said to be a party to it when he signifies his assent to the minor’s being bound, by his actual signature to the indenture, or by witnessing it, and thus complying with the requisitions of our act.
In the case under consideration, Solomon Rauch, a minor, with the consent of his guardian, John Levering, put himself voluntarily, and of his free will, an apprentice to Michael Veldé, for a term of years, to learn the trade of a baker, and by the indenture, covenanted and promised to serve his master during the said term. The covenants in the indenture, are all by the apprentice, and not by the guardian; nor does our act of assembly require the guardian to enter into any covenants with the master for the apprentice. He does not bind the apprentice, but only allows him to bind himself. In The Commonwealth v. Leeds, 1 Rawle’s Rep. 194, Chief Justice Gibson says, that the practice has been,, for the prochien amy, to express his assent by sealing the indenture; but that no one ever thought of having recourse ta him on the contract, because the legislature has not required that he shall become a party, and because the covenants of the appren-, tice, though executed under the supervison of those whom the law may have set over him, are exclusively his own. As the act of assembly requires nothing from a guardian more than it requires of the prochien amy, in the binding of apprentices, the decision just cited must govern the present case, The judgment is, therefore, to be affirmed.
Judgment affirmed.